Citation Nr: 1019253	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-20 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type 2, to include as a result of exposure to herbicide in 
Korea or other environmental toxins. 

2.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to diabetes mellitus, or as 
a result of exposure to herbicide in Korea or other 
environmental toxins.

3.  Entitlement to service connection for a bilateral foot 
disorder, to include onychomycosis, tinea pedis, cellulitis, 
abscess, or diabetic foot ulcers, to include as secondary to 
diabetes mellitus, or as a result of exposure to herbicide in 
Korea or other environmental toxins. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1971 to May 1974.  His official service 
personnel and treatment records confirm 396 days of service 
in Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied entitlement to the benefits 
currently sought on appeal.

The Board notes that the Veteran originally sought VA 
disability benefits for disability generally described as a 
"bilateral foot disorder."  VA Form 21-526, March 2006.  
The RO subsequently adjudicated this matter as claims for 
service connection for bilateral lower extremity peripheral 
vascular disease and onychomycosis or toenail fungus.  Rating 
decision, August 2006.  However, the record reflects that the 
Veteran has been diagnosed with a number of other bilateral 
foot problems during the appellate period.  Where a veteran 
refers to a disabled body part, the claim includes all 
disabilities reasonably encompassed by the claimant's 
description and the medical evidence of record.  See 
Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009).  As such, 
the Board finds it necessary to consider the claim in broader 
terms than mere onychomycosis, instead considering a claim 
for any currently diagnosed bilateral foot disorder as 
asserted by the Veteran and recharacterized on the cover page 
of this document.
The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Seattle, Washington in 
March 2010 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.

The issues of service connection for peripheral vascular 
disease and one or more bilateral foot disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no credible evidence that the Veteran was 
exposed to tactical herbicide agents, such as Agent Orange, 
during his military service in Korea.  

2.  Diabetes mellitus is not shown to have been present in 
service, manifested within one year of the Veteran's 
discharge from service, or shown to be causally or 
etiologically related to any disease, injury, incident, or 
environmental exposure during service.


CONCLUSION OF LAW

Diabetes mellitus type 2 was not incurred or aggravated in 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in June 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate a claim for service 
connection for diabetes, to include descriptions of 
information and evidence that VA would seek to provide and 
that which the Veteran was expected to provide in support of 
his claim.  This notice letter also described the process by 
which initial disability ratings and effective dates are 
established.  This pre-adjudicatory notice fully complies 
with applicable regulations and case law.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c).  Service treatment records have been 
associated with the claims file.  All identified and 
available relevant post-service treatment records have been 
secured.  The Board notes that during hearing testimony in 
March 2010 the Veteran described receiving treatment as early 
as the late 1970's from two private practitioners.  As a 
result, the record was subsequently held open for 30 days to 
provide the Veteran an opportunity to obtain records from 
these sources or ask VA to obtain them on his behalf.  The 
Veteran did not do so, and the Board has no further 
obligation to seek these records in the absence of adequate 
identifying information such as a mailing address for the 
medical professionals in question.  38 C.F.R. § 3.159(c)(i).  
The Veteran is reminded that the "duty to assist is not a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Furthermore, as discussed in full below, other evidence of 
record has already established a current diagnosis of 
diabetes mellitus type 2 existing since the 1990s.  The 
remaining elements required to establish service connection 
require evidence of an in-service occurrence, or medical 
nexus opinion relating diabetes to military service in some 
way.  The Veteran does not indicate that any outstanding 
private treatment records include such documentation; 
instead, he states that the records in question may speak to 
other claimed disabilities arising from diabetes mellitus.  
Board hearing transcript, March 2010.  As such, although 
these records will be sought pursuant to the remand below 
with respect to the claimed secondary conditions, based upon 
the Veteran's testimony with regard to the treatment in 
question, the Board does not find that these records relate 
to substantiation of the present claim for diabetes mellitus.    
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided);   Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran).

In addition, the Veteran has not been provided with a medical 
examination for Compensation and Pension purposes with 
respect to his diabetes mellitus; however, one is not 
required in this case.  The Board is only required to seek a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, there is no 
competent and credible evidence that the Veteran suffered a 
diabetes-related event, injury, or disease in service, or 
that his currently diagnosed diabetes is related to service 
in any way.  Without such, there is no duty to provide a VA 
medical exam or obtain further medical opinion.  38 C.F.R. 
§ 3.159(c)(4).  In all, the duty to assist has been fulfilled 
with regard to this claim. 

Service Connection

The Veteran seeks service connection for diabetes mellitus 
type 2, which he contends is attributable to his military 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303; Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases such as diabetes may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.

In this case, the record makes clear that the Veteran is 
currently diagnosed with and treated for chronic diabetes 
mellitus type 2.  See, e.g., VA treatment records.  The 
record also establishes, however, that the Veteran's diabetes 
was not diagnosed until the 1990s at the earliest, which is 
more than a decade after the conclusion of the Veteran's 
military service.  See Board hearing transcript, March 2010; 
see also VA treatment record, May 2004.  As there is no 
evidence that diabetes became manifest to a compensable 
degree within one year of separation from active duty, nor 
does the Veteran so contend, presumptive service connection 
for diabetes mellitus as a chronic disease is not warranted.  
38 C.F.R. §§ 3.307, 3.309.

In addition, certain diseases, to include diabetes mellitus 
type 2, have been determined to be associated with exposure 
to herbicide agents used in support of military operations 
inside the Republic of Vietnam.  Id.  As the law currently 
stands, exposure to herbicides is presumed only for a veteran 
who served in the Republic of Vietnam between January 1962 
and May 1975.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, 
the Veteran did not serve in Vietnam, nor does he so contend.  
Instead, the Veteran is shown to have served in Korea at Osan 
Air Force Base.  See Service personnel & treatment records; 
Board hearing transcript, March 2010.  

The Board acknowledges that VA has proposed to amend 
regulations to extend the presumption of herbicide exposure 
to certain veterans who served in Korea as well as those 
serving in Vietnam.  74 Fed. Reg. 36640 (July 24, 2009).  
This proposed regulation change, however, has not yet been 
enacted and has no legal effect at this time.  Nonetheless, 
even if the proposed amendment were in effect, the 
presumption of herbicide exposure is planned to apply only to 
those Veterans serving in a unit that operated in or near the 
Korean DMZ (demilitarized zone) between April 1968 and July 
1969, the time and location of herbicide usage identified in 
official Department of Defense sources.  Id.  This Veteran 
served as a carpentry specialist at Osan Air Base which is 
not located on the DMZ.  Furthermore, official Department of 
Defense sources can only confirm that herbicides were used in 
Korea in the designated period from 1968 until 1969.  This 
Veteran did not enter service until 1971, and therefore could 
not have been in Korea at the time that tactical herbicides 
were known to be used there.  As such, presumptive service 
connection is not warranted for diabetes mellitus as a 
disease associated with exposure to herbicide agents.  
38 C.F.R. § 3.307.  

Therefore, the Board turns to the remaining relevant theory 
of entitlement to service connection on a direct basis.  As 
iterated above, the evidentiary record contains competent 
medical evidence of a current diabetes disability, but no 
competent and credible evidence of onset of the disease 
during service.  The service treatment records contain no 
evidence of any complaint, diagnosis, or treatment for 
diabetes during service.  Instead, service treatment records 
confirm that at the time of his separation examination in 
April 1974, laboratory testing was negative for sugar in the 
urine.  The only diagnoses or defects noted at the time of 
the Veteran's separation from service were dental and weight 
problems.  The Veteran denied a family history of diabetes 
and denied any significant medical history at the time.  The 
Board further notes that despite ongoing treatment for 
diabetes-related problems documented in the claims file, no 
VA or private physician appears to have posited any 
relationship whatsoever between the Veteran's diabetes and 
his military service, to include as attributable to any 
actual herbicide exposure.  

Instead, the Board finds that the only items of evidence 
relating the Veteran's diabetes mellitus to his military 
service are his own statements.  Evidence in the form of lay 
testimony is competent only if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness's personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
Consequently, a layperson is generally incapable of opining 
on matters requiring specialized medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (finding a layperson 
without the appropriate medical  training and expertise is 
not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  The 
Veteran's opinion as to a medical matter is without probative 
value because he, as a layperson, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See, e.g., Routen, 
10 Vet. App. at 186; Espiritu, 2 Vet. App. at 494-95.

To this end, the Board also notes that on the Veteran's March 
2006 claims form, he responded to questions in the 
affirmative asserting that he was exposed to asbestos during 
service, and to environmental hazards in the Gulf War to 
include fuels, thinners and industrial glues.  Interestingly, 
the Veteran denied exposure to Agent Orange or other 
herbicides at the time.  VA Form 21-526, March 2006.  The 
Veteran did not specify what disability he believed to be 
related to the claimed asbestos or environmental exposures, 
and he is noted not to have served during the Gulf War era.  
Nevertheless, the Board has liberally construed the Veteran's 
informal claim of service connection for diabetes mellitus to 
include the contention that this disability is due to 
asbestos or environmental hazard exposure as these exposures 
were reflected on the formal claim document.  See Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (finding that 
when determining service connection, all theories of 
entitlement must be considered) citing Roberson v. West, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (stating that consideration 
must be given to "all potential claims raised by the 
evidence, applying all relevant laws and regulations").  
Yet, as described above, there is no competent and credible 
evidence of record that relates the Veteran's presently 
diagnosed diabetes mellitus to his military service in any 
way, to include as a result of asbestos or other 
environmental exposures during service.  

In sum, the Board has duly considered all potentially 
relevant theories of entitlement raised by the Veteran or in 
the medical evidence of record.  However, in the absence of 
credible and competent evidence of an in-service incurrence 
of diabetes, or causal relationship between diabetes and any 
disease, injury, incident, or environmental exposure during 
service, service connection is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for diabetes mellitus 
type 2.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  


ORDER

Service connection for diabetes mellitus type 2 is denied.


REMAND

A review of the record reveals that additional evidentiary 
development is necessary before the issues of entitlement to 
service connection for bilateral lower extremity peripheral 
vascular disease or one or more bilateral foot disorders are 
ready for Board adjudication.  See 38 C.F.R. § 19.9 (2009).  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

In particular, VA must seek a medical opinion where the 
record contains competent evidence of a current disability, 
establishes that the Veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4).  Here, the Veteran is shown to have numerous 
problems with both feet, including amputation of the left 
forefoot due to diabetic complications.  Although service 
connection for diabetes mellitus is denied above, and 
therefore, service connection for his various foot conditions 
may not be granted merely as being caused or aggravated by 
diabetes mellitus, the Veteran has competently and credibly 
described witnessing certain changes in his feet during his 
military service.  

In a personal statement made in April 2006 the Veteran 
described his feet as black in color with toe nails turning 
brown due to poor circulation and toe nail fungus with onset 
during his service in Korea.  Also in a June 2006 personal 
statement, the Veteran confirms that the discoloration of his 
feet was observed during his time in the Air Force.  This 
type of visual observation is within the realm of the 
witness's personal knowledge, and as such the Veteran is 
competent to describe such symptomatology.  Layno, 6 Vet. 
App. at 467-69.  As there is competent evidence of present 
foot disorders and competent evidence of foot-related 
symptomatology during service, a medical opinion is necessary 
to determine if there is a relationship between the two.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
that credible evidence of continuous symptoms capable of lay 
observation constitutes an indication that there may be an 
association between current and in-service medical 
conditions).

In this regard, the examiner should consider the Veteran's 
statements regarding any foot symptoms experienced in 
service, and the Veteran's or other lay statements of 
continuous symptoms of foot problems since service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service treatment records to provide a negative opinion).  

The examiner is further advised that upon entry into service 
in June 1970 the Veteran indicated that he either presently 
or previously had foot trouble on a Report of Medical History 
form contained within the service treatment records.  The 
military examiner's response is illegible to the Board, but 
may be able to be interpreted by someone with the requisite 
medical expertise.  The VA examiner is asked to review this 
document, and inquire with the Veteran as to what foot 
trouble existed prior to service as necessary.  

The Veteran has also described medical treatment by 
"Evergreen Medical Services" and "Group Health" in hearing 
testimony before the undersigned in March 2010.  It appears 
that his treatment from these providers may date as far back 
as 1976.  Records of such treatment are not of record and 
should be sought.  38 C.F.R. § 3.159.  

Finally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in September 2009.  Any relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all outstanding VA treatment 
records for this Veteran from September 
2009 forward.  

2.  Contact the Veteran to obtain 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of the 
Veteran's claimed bilateral foot and 
peripheral vascular disabilities, 
specifically to include all records 
available from  "Evergreen Medical 
Services" and "Group Health" 
identified in the hearing transcript.  
Contact any duly identified and 
authorized practitioner to obtain 
relevant medical records.  

Any and all records obtained through the 
above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

3.  Schedule the Veteran for a VA 
examination, or examinations as 
appropriate, to determine the nature and 
etiology of any currently diagnosed foot 
or peripheral vascular disorders.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  Identify all currently diagnosed 
foot or peripheral vascular disabilities;
(b)  Review the service treatment records 
in their entirety and, if possible, 
provide the Board with interpretation of 
the physician's summary on the July 1970 
Report of Medical History form described 
above;   
(c)  Consider the Veteran's statements of 
observable foot symptomatology during 
service, including discoloration of the 
feet;
(d)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a), at least specifying 
onset prior to service, during military 
service, or since military service;
(e)  Opine whether any current foot or 
peripheral vascular disability was 
incurred in, or if pre-existing was 
aggravated by active military service, 
to include as a result of exposure to 
environmental hazards such as asbestos, 
fuels, thinners, or industrial glues.  
Aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.  

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, 
actual causation cannot be selected from 
multiple potential causes, etc.).  If you 
are unable to reach an opinion because 
there are insufficient facts or data 
within the claims file to facilitate a 
more conclusive opinion, please identify 
the relevant testing, specialist's 
opinion, or other information required in 
order to resolve the need for 
speculation. 

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
each of the foregoing development actions 
has been completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed 
above.  If further action is required, it 
should be undertaken prior to further 
claims adjudication.  

5.  Thereafter, reconsider the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of any examination requested pursuant to this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Therefore, the Veteran is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


